DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1. 	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Specifically, it is unclear to determine whether the limitation “a test sample” (line 2) refers to the limitation “a test sample” (line 1), or, if it is a new limitation. In addition, in order to apply prior art in the rejection below, the Examiner interprets the aforesaid test samples as being the same.

Examiner’s Note
2.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 1 are/is rejected under 35 U.S.C. 103 as being unpatentable over POP, Gheorghe, Aurel, Marie (Pub. No.: WO 02/40982 hereinafter mentioned “Pop”, which was submitted via IDS) in view of Todd (Pub. No.: US 2012/0007615 hereinafter mentioned as “Todd”).

As per claim 1, Pop discloses: 
An apparatus for analysis of a test sample (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use) comprising:
a first electrode pair (Fig. 4A, see the electrodes 5 and 6. Also see Page-9) for application of an excitation current to a test sample (Fig. 4A, see the flowing liquid 2. Also see Page-5 and/or Abstract);
a measuring arrangement for measuring impedance through the test sample (see Abstract and/or Pages 5 and 9-10) comprising a second electrode pair (Fig. 4A, see the electrodes 8 and 9. Also see Page-5, Page-9 and/or Abstract); and
a receptacle (Fig. 4A, see the transport tube 4. Also see Page-9) for receipt of the test sample (Fig. 4A, see the flowing liquid 2. Also see Page-5 and/or Abstract), where the receptacle comprises a receptacle wall that forms a barrier between the first and second electrode pair and the test sample such that the receptacle wall contacts both the first and second electrode pairs and the test sample when the apparatus is in an operable state (Fig. 4A, see the electrodes 5, 6, 8 and 9 arranged around the transport tube 4. Also see Page-5 and/or Abstract).
Pop discloses the measuring arrangement comprising a second electrode pair as described above but does not explicitly disclose that it is for measuring voltage through the test sample.

a measuring arrangement for measuring voltage through the test sample comprising a second electrode pair (Fig. 2, see two of the electrodes 23-26. Also see [0037] and [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to measuring the “voltage through the test sample” disclosed by Selman into Pop, with the motivation and expected benefit related to improving the measurements by minimizing he effect of the polarization at the electrode surface (Todd, Paragraph [0026]), and also by deriving a polarization correction factor (Todd, Paragraph [0019]).

	Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Kotu (Pub. No.: US 2020/0217778) teaches “A method for determining the susceptibility of a material to corrosion includes generating, via an inlet in a monitoring device, a laminar flow of material comprising a plurality of microorganisms. The plurality of microorganisms comprises at least one microorganism type” (Abstract). 
b)	Selman (Patent No.: US 8,988,082) teaches “A bioreactor includes a plastic enclosure for containing a biological medium, the enclosure being integrally formed to have one or more elongate port extensions projecting outwardly from the enclosure and communicating from the exterior to the interior of the enclosure. A biomass impendence monitor probe is provided for use in conjunction with the bioreactor” (Abstract). 
c)	Rieder (Pub. No.: US 2009/0197243) teaches “a method for rapidly monitoring a stress response of a cell to a stressor and determining the magnitude of the stress response; a method for rapidly detecting the presence or absence of a cell by monitoring a stress response of the cell if said cell is present, or the absence of the stress response if said cell is absent or dead” (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867